96 F.3d 1430
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.John N. VAN RYE, Plaintiff, Appellant,v.Harold B. MURPHY, Defendant, Appellee.
No. 96-1463.
United States Court of Appeals, First Circuit.
Sept. 16, 1996.

George R. Desmond on brief for appellant.
Andrew G. Lizotte, Harold E. Murphy and Hanify & King, P.C. on brief for appellee.
Andrew G. Lizotte, Harold E. Murphy and Hanify & King, P.C. on brief for appellee.
Before TORRUELLA, Chief Judge, CYR and STAHL, Circuit Judges.
Per Curiam.


1
Upon careful review of the briefs and record, we find no error in the bankruptcy court's determination,  In re Van Rye, 179 B.R. 375, 378-79 (Bankr.D.Mass.1995), that the trustee had standing to object to the debtor's homestead exemption claim.   See First National Bank v. Norris, 701 F.2d 902, 904 (11th Cir.1983);   see also In re Duda, 182 B.R. 662, 665 n. 1 (Bankr.D.Conn.1995);   In re Michael, 185 B.R. 830, 836-37 (Bankr.D.Mont.1995).


2
Affirmed. See 1st Cir.  Loc. R. 27.1.